ACCEPTED
                                                                                                07-15-00
                                                                           SEVENTH COURT OF APPEALS
                                                                                     AMARILLO, TEXAS
                                                                                 10/12/2015 10:44:50 AM
                                                                                       Vivian Long, Clerk


                              Cause No. 07-15-00213-CV

                   IN THE SEVENTH COURT OF APPEALS      FILED IN
                                                  7th COURT OF APPEALS
                            AMARILLO, TEXAS         AMARILLO, TEXAS
                                                               10/12/2015 10:44:50 AM
                                       _____                         VIVIAN LONG
                                                                        CLERK


                   T-MILLER WRECKER SERVICES, INC.

                                        vs.

    RICKY’S TOWING OF AMARILLO, LLC, CANTU TOWING, LLC


             Appeal from the County Court at Law No. 1 in and for
                             Potter County, Texas
                The Honorable W.F. Corky Roberts Presiding
                       Trial Court Cause No. 102,464-1



     NOTICE OF OPPOSITION TO APPELLEES’ FIRST MOTION TO
            EXTEND TIME TO FILE APPELLEES’ BRIEF


TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      In Appellees’ First Motion to Extend Time to File Appellees’ Brief, counsel

for Appellees indicated that he had conferred with the District Attorney’s Office

and the Motion was unopposed. Appellant files this Notice of Opposition to advise

the Court that counsel for Appellees did not confer with counsel for Appellant, and

Appellant is opposed to the relief Appellees seek. Appellant objects to the late

filing of Appellee’s brief.
                                        Respectfully Submitted,


                                        /s/ Jeremi K. Young
                                        THE YOUNG LAW FIRM, P.C.
                                        Jeremi K. Young
                                        Bar No. 24013793
                                        Rachael Rustmann
                                        Bar No. 24073653
                                        1001 S. Harrison, Suite 200
                                        Amarillo, Texas 79101
                                        (806) 331.1800
                                        Fax: (806) 398.9095
                                        jyoung@youngfirm.com
                                        rachael@youngfirm.com

                                        Attorneys for Appellant


                      NOTICE OF ELECTRONIC FILING

       I certify that I have electronically submitted for filing a true and correct copy
of the foregoing brief pursuant to the Court’s electronic filing system on October
12, 2015.

                                        By: /s/ Jeremi K. Young
                                        Jeremi K. Young


                          CERTIFICATE OF SERVICE

      I hereby certify that on this 12th day of October, 2015, a true and correct
copy of the foregoing document was delivered to counsel as shown:

VIA EMAIL: darrell.careyfirm@suddenlinkmail.com
Darrell R. Carey
300 15th Street
Canyon, Texas 79015
                                 By: /s/ Jeremi K. Young
                                 Jeremi K. Young